Citation Nr: 1126425	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White Syndrome (WPW).


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service October 1997 to February 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In an October 2008 decision, the Board denied the claim for entitlement to service connection for WPW Syndrome.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a joint motion for remand (JMR), vacating the Board's October 2008 decision and remanding the issue to the Board.  In August 2010, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand, the Veteran was scheduled for a VA examination in September 2010.  She did not report for the examination.  In a January 2011 statement, the Veteran's representative noted that the Veteran was ill at the time of the examination, that she was now feeling better, and that she requested that the examination be rescheduled.  As it appears that good cause has been shown for the failure to report for the September 2010 examination, the Board agrees that another examination should be scheduled.  In this regard, the Veteran is advised that the law provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b).

As noted in the previous remand, the Veteran contends that her WPW Syndrome preexisted service and was aggravated by service, or in the alternative, is related to service.

The Veteran underwent a VA examination in February 2008 after which the examiner opined that the Veteran most likely had preexisting WPW, which was likely exacerbated during service.  The examiner further noted that there was no current objective evidence of active WPW Syndrome.

In the October 2008 Board decision, the Board determined that, despite the VA examiner's conclusion, the presumption of soundness had not been rebutted in this case "because the examiner provided no supporting rationale for his conclusion." The opinion alone was not found to rebut the presumption. As noted in the JMR, the RO's examination request specifically asked the examiner to opine whether the Veteran's WPW Syndrome preexisted service.  The Board's finding that the examiner failed to provide a supporting rationale rendered that opinion inadequate for rating purposes.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 311 (2007). On remand, another examination is warranted. 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and likely etiology of the claimed WPW Syndrome.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner should address the following:

(a) Does the Veteran currently have WPW Syndrome?  

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the WPW Syndrome existed prior to her entry onto active duty?

(c) If the answer to (b) is yes, does the evidence of record clearly and unmistakably show that the preexisting WPW Syndrome was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's WPW Syndrome had its onset in service?

A complete rationale should be provided for any opinion expressed.

2.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


